19‐939‐cv
Doyle v. Palmer


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION ʺSUMMARY ORDERʺ). A PARTY CITING TO A
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 16th day of December, two thousand nineteen.

PRESENT:            ROBERT D. SACK,
                    BARRINGTON D. PARKER,
                    DENNY CHIN,
                                         Circuit Judges.
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

ROBERT DOYLE,

                                        Plaintiff‐Appellant,

                                        ‐v‐                                        19‐939‐cv

DOUGLAS C. PALMER, in his official capacity
as the Clerk of the United states District Court
for the Eastern District of New York,

                                        Defendant‐Appellee.

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
FOR PLAINTIFF‐APPELLANT:                   TODD C. BANK, Kew Gardens, NY.

FOR DEFENDANT‐APPELLEE:                    MATTHEW J. MODAFFERI, Assistant United
                                           States Attorney (Rachel G. Balaban, Varuni
                                           Nelson, Assistant United States Attorneys, on
                                           the brief), for Richard P. Donoghue, United
                                           States Attorney for the Eastern District of New
                                           York, Brooklyn, NY.



       Appeal from the United States District Court for the Eastern District of New York

(Weinstein, J.).

              UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

              Plaintiff‐appellant Robert Doyle (ʺDoyleʺ) appeals from a judgment of the

district court entered May 28, 2019, dismissing his claims against defendant‐appellee

Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

District of New York (ʺDefendantʺ). By memorandum and order entered March 28,

2019, the district court granted Defendantʹs motion to dismiss the amended complaint

pursuant to Rule 12(b)(6) for failure to state a claim.

              Doyle, an attorney, challenges the constitutionality of Eastern District of

New York (ʺE.D.N.Y.ʺ) Local Rule 1.3(a), which requires applicants seeking bar

admission in the district to submit an affidavit from an E.D.N.Y.‐barred attorney

attesting to the applicantʹs good moral character (the ʺsponsor affidavitʺ). Doyle claims

Local Rule 1.3(a) is unconstitutional for three reasons: (1) Congress unconstitutionally


                                             ‐2‐
delegated its rulemaking power to the Judiciary; (2) the rule violates the Due Process

Clause of the Fifth Amendment; and (3) the rule violates the First Amendment. We

assume the partiesʹ familiarity with the underlying facts, procedural history, and issues

on appeal.

              ʺWe review a district courtʹs grant of a motion to dismiss under Rule

12(b)(6) de novo.ʺ Hernandez v. United States, 939 F.3d 191, 198 (2d Cir. 2019) (citation

omitted). ʺTo survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.ʺ Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).

              For substantially the reasons stated by the district court, we affirm. The

complaint fails to state a plausible claim for relief. Doyleʹs claim that the requirement of

a sponsor affidavit is somehow unconstitutional is specious, and we reject it.

              We have considered all of Doyleʹs arguments and conclude they are

without merit. For the foregoing reasons, we AFFIRM the order of the district court.

                                            FOR THE COURT:
                                            Catherine OʹHagan Wolfe, Clerk




                                              ‐3‐